DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-20 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 11 recites:
  	A heat measurement apparatus for a non-invasive measurement of heat generation, comprising: 
 	a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the apparatus to: 
 	determine a flow value of a flowing substance within a system based on a system power usage; and 
 	determine a heat energy value of a system based on a temperature difference of a first temperature of the flowing substance at an inlet of the system from a second temperature of the flowing substance at an outlet of the system and the flow value of the system.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “determine a flow value of a flowing substance within a system based on a system power usage; and determine a heat energy value of a system based on a temperature difference of a first temperature of the flowing substance at an inlet of the system from a second temperature of the flowing substance at an outlet of the system and the flow value of the system.” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry. The  “processing circuitry and a memory”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing circuitry and a memory are well-understood, routine, and conventional computer structures known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2 and 12 add the additional elements of “receiving the first temperature using a first temperature sensor placed in proximity of the inlet of a pipe of the system; and receiving the second temperature using a second temperature sensor placed in proximity of the outlet of the pipe of the system”. However, these limitations are recited at a high level of generality, and are considered to be insignificant data gathering steps. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claims are not patent eligible.
Dependent claim 13, the claim is rejected with the same rationale as in claim 2
Dependent claims 3-4, 14-15 add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claims 5 and 16 add the additional elements of “wherein the system power usage is determined based on measurements from a self-powered power sensor (SPPS)”. However, this limitation is recited at a high level of generality, and are considered to be well-understood, routine, and conventional sensor known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible.
Dependent claims 6 and 17, add the additional element of “wherein the flowing substance is water”. However, this limitation is recited at a high level of generality. The claim is not patent eligible.
Dependent claims 7-9 and 18-20, add the additional elements of “storing the determined heat energy value in a database….storing the temperature difference in the database in association with the heat energy value…storing the system power usage in the database in association with the heat energy value”. However, these limitations are recited at a high level of generality, (i.e., as a generic computer structures performing a generic computer function of storing information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
The claims are not patent eligible.
Regarding Independent claims 1 and 10, the claims are rejected with the same rationale as in claim 11. 


Claim Objection
5.	Claims 1-20 are objected to because of the following informalities: 
  	Claims 1 and 10 recite “determining a flow value of a flowing substance within a system based on a system power usage; and determining a heat energy value of a system based on a temperature difference of a first temperature of the flowing substance at an inlet of the system from a second temperature of the flowing substance at an outlet of the system and the flow value of the system” should read “determining a flow value of a flowing substance within a system based on the system power usage; and determining a heat energy value of the system based on a temperature difference of a first temperature of the flowing substance at an inlet of the system from a second temperature of the flowing substance at an outlet of the system and the flow value of the system”. Appropriate correction is required.
 	Regarding claim 11, the claim is objected with the same rationale as in claims 1 or 10.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4, 6, 10-12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dostal US 2018/0149371 (hereinafter, Dostal), in view of Hansen et al. US 2010/0247352 (hereinafter, Hansen).

8.  	Regarding claim 1, Dostal discloses a method for a non-invasive measurement of heat generation, comprising: 
 	determining a flow value of a flowing substance within a system based on a system power usage ([0024]-[0025], Fig. 1: The primary liquid is pumped through the primary circuit by the pump impeller 6 that is by a force link 8 driven by the motor 9. Electric current through the coils of the motor 9 is controlled by the motor control unit 10. The actual current value, driving electric source voltage and motor revolutions are communicated from the motor control unit 10 by the bus 11 into the flow estimation module 12. The flow estimation module 12 calculates the estimate of the flow through the primary circuit from information from the bus 11 and the flow-power characteristics, depicted in FIG. 4, and sends the information to the third input 14 of the power calculation module 19. The memory module 13 stores the flow-power characteristics of the pump 2 for any admissible revolutions of the pump impeller 6 in the revolutions range of the pump 2); and 
 	determining a heat energy value of a system based on a temperature difference of a first temperature of the flowing substance at an inlet of the system from a second temperature of the flowing substance at an outlet of the system ([0024]-[0025], Fig. 1: 
The primary heat-transport liquid enters the heat exchanger 1 by the primary inlet 4, from where it leaves through the primary outlet 5, which pipes it into the housing of the pump impeller 6, from where it is piped by the plumbing 2 to the heat source and back to the primary inlet 4; this completes the primary circuit... The actual current value, driving electric source voltage and motor revolutions are communicated from the motor control unit 10 by the bus 11 into the flow estimation module 12…The flow estimation module 12 calculates the estimate of the flow through the primary circuit from information from the bus 11 and the flow-power characteristics, depicted in FIG. 4 and stored in the memory unit 13, and sends the information to the third input 14 of the power calculation module 19.…[0026]: The primary inlet temperature sensor 15 mounted to the primary inlet 4 sends the temperature information…to the power calculation module 19. The primary outlet temperature sensor 20 is mounted on the primary outlet 6 and sends its temperature information...to the temperature module 17. The temperature module 17 transforms the information into the primary outlet temperature 22 which is further communicated to the power calculation module 19… [Further], [0025], [0036], Fig. 4: The memory module 13 stores the flow-power characteristics of the pump 2 for any admissible revolutions of the pump impeller 6 in the revolutions range of the pump 2…the heat flow control method is based on the heat flow equation Qp= mp Cp-p (Tp,inlet -Tp,outlet),...The power calculation module 19 calculated by the above-mentioned equation the heat flow estimate (i.e., heat energy value)).
 	Dostal discloses calculates flow value based on a system power usage and the flow-power characteristics, depicted in FIG. 4, and sends the flow-power characteristics to the power calculation module. Also, Dostal discloses sending inlet and outlet temperatures to the power calculation module. Further, the power calculation module calculate heat energy based on temperature difference of the inlet and outlet and flow-power characteristics as disclosed above. 
	Dostal does not disclose:
 	determining a heat energy value of a system based on a temperature and the flow value of the system.  
 	However, Hansen discloses:
 	 determining a heat energy value of a system based on a temperature and the flow value of the system ([0038]-[0039]: The operating characteristics of the pump assembly 10 may correspond to flow characteristics of the fluid moved through the pump assembly 10, such as water work, flow rate, temperature of the fluid, the amount of heat energy used by the system and the like… the controller 66 determines a flow rate of the fluid moved through the pump assembly 10 based on the power consumed by the pump assembly 10,...The controller 66 may determine the amount of heat energy used by the system based on the determined or measured flow rate and based on temperature measurements relating to the amount of heat lost or gained…Optionally, the controller 66 may receive signals from one or more sensor that provides signals relating to flow characteristics, such as flow, temperature, power consumption and the like. See also [0025]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dostal to use determining a heat energy value of a system based on a temperature and the flow value of the system as taught by Hansen. The motivation for doing so would have been in order to determine heat energy of a system based on different operating characteristics of the system (Hansen, [0039]).

9.  	Regarding claims 10 and 11, the claims are rejected with the same rationale as in claim 1.

10.	Regarding claim 2, Dostal in view of Hansen disclose the method of claim 1 as disclosed above. 
 	Dostal further discloses receiving the first temperature using a first temperature sensor placed in proximity of the inlet of a pipe of the system; and receiving the second temperature using a second temperature sensor placed in proximity of the outlet of the pipe of the system ([0026], Fig. 1).  

10.  	Regarding claim 12, the claim is rejected with the same rationale as in claim 2.

11.	Regarding claim 3, Dostal in view of Hansen disclose the method of claim 1 as disclosed above. 
 	Dostal further discloses determining a flow value of the flowing substance within the system is based on a predetermined [characteristics] correlating the system power usage to a flow value ([0024]-[0025]: The flow estimation module 12 calculates the estimate of the flow through the primary circuit from information from the bus 11 and the flow-power characteristics, depicted in FIG. 4…The memory module 13 stores the flow-power characteristics of the pump 2 for any admissible revolutions of the pump impeller 6 in the revolutions range of the pump 2). Further, Hansen discloses
 the controller 66 determines a flow rate of the fluid moved through the pump assembly 10 based on the power consumed by the pump assembly 10 (see, [0038]-[0039]). Dostal in view of Hansen does not disclose determining a flow value based on a predetermined chart. However, determining a flow value based on a predetermined chart would have been obvious to one ordinary skill in the art based on the teaching of Dostal in view of Hansen.

10.  	Regarding claim 14, the claim is rejected with the same rationale as in claim 3.

11.	Regarding claim 4, Dostal in view of Hansen disclose the method of claim 3 as disclosed above. 
 	Dostal further discloses wherein the predetermined [characteristics] is provided as [a plot] describing the system power usage to flow value correlation ([0024]-[0025]: The flow estimation module 12 calculates the estimate of the flow through the primary circuit from information from the bus 11 and the flow-power characteristics, depicted in FIG. 4…The memory module 13 stores the flow-power characteristics of the pump 2 for any admissible revolutions of the pump impeller 6 in the revolutions range of the pump 2). Further, Hansen discloses the controller 66 determines a flow rate of the fluid moved through the pump assembly 10 based on the power consumed by the pump assembly 10 (see, [0038]-[0039]). Dostal in view of Hansen does not disclose the predetermined chart is provided as an equation. However, the predetermined chart is provided as an equation would have been obvious to one ordinary skill in the art based on the teaching of Dostal in view of Hansen.

10.  	Regarding claim 15, the claim is rejected with the same rationale as in claim 4.

12.	Regarding claim 6, Dostal in view of Hansen disclose the method of claim 1 as disclosed above. 
 	Dostal further discloses wherein the flowing substance is water ([0007]-[0008]).  See also Hansen ([0039]). 

13.  	Regarding claim 17, the claim is rejected with the same rationale as in claim 6.

14.  	Regarding claim 13, Dostal in view of Hansen disclose the apparatus of claim 12 as disclosed above.  
 	Dostal further discloses wherein the first temperature sensor and the second temperature sensor are connected to the heat measurement apparatus
 ([0022]-[0023], [0026], [0036], Fig. 1). See also Hansen ([0038]-[0039]). 


15.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dostal, in view of Hansen, in further view of Salka et al. US 2011/0208450 (hereinafter, Salka).

16.  	Regarding claim 5, Dostal in view of Hansen disclose the method of claim 1 as disclosed above. 
	Dostal in view of Hansen does not disclose:
 	wherein the system power usage is determined based on measurements from a self-powered power sensor (SPPS).  
 	However, Salka discloses:
 	 wherein the system power usage is determined based on measurements from a self-powered power sensor (SPPS) ([0013]-[0014]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dostal in view of Hansen to use wherein the system power usage is determined based on measurements from a self-powered power sensor (SPPS) as taught by Salka. The motivation for doing so would have been in order to determine power consumption of the system efficiently (Salka, [0008], [0013]).

17.  	Regarding claim 16, the claim is rejected with the same rationale as in claim 5.


18.	Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dostal, in view of Hansen, in further view of Brady et al. US 2019/0064004 (hereinafter, Brady).

19.  	Regarding claim 7, Dostal in view of Hansen disclose the method of claim 1 as disclosed above.  
 	Dostal further discloses storing the determined heat energy value in a [memory]
 ([0023]-[0025], [0034]-[0036]). See also Hansen ([0038]-[0039]). 
	Dostal in view of Hansen does not disclose:
 	storing value in a database.  
 	However, Brady discloses:
 	 storing value in a database ([0070]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dostal in view of Hansen to use storing value in a database as taught by Brady. The motivation for doing so would have been in order to store heat energy usage profile efficiently (Brady, [0002], [0070]).

20.  	Regarding claim 18, the claim is rejected with the same rationale as in claim 7.

21.  	Regarding claim 8, Dostal in view of Hansen disclose the method of claim 7 as disclosed above.  
 	Dostal further discloses storing the temperature difference in the [memory]
 in association with the heat energy value ([0023]-[0025], [0034]-[0036]). See also Hansen ([0038]-[0039]). 
	Dostal in view of Hansen does not disclose:
 	storing the temperature in the database.  
 	However, Brady discloses:
 	 storing the temperature in the database ([0070]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dostal in view of Hansen to use storing the temperature in the database as taught by Brady. The motivation for doing so would have been in order to store heat energy usage profile efficiently (Brady, [0002], [0070]).

22.  	Regarding claim 19, the claim is rejected with the same rationale as in claim 8.

23.  	Regarding claim 9, Dostal in view of Hansen disclose the method of claim 7 as disclosed above.  
 	Dostal further discloses storing the system power usage in the [memory]
 in association with the heat energy value ([0023]-[0025], [0034]-[0036]). See also Hansen ([0038]-[0039]). 
	Dostal in view of Hansen does not disclose:
 	storing usage in the database.  
 	However, Brady discloses:
 	 storing usage in the database ([0070]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dostal in view of Hansen to use storing usage in the database as taught by Brady. The motivation for doing so would have been in order to store heat energy usage profile efficiently (Brady, [0002], [0070]).

24.  	Regarding claim 20, the claim is rejected with the same rationale as in claim 9.

Conclusion

25.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864